DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 is written as "... a second portion of the noise. the processing including: ..." and should be "... a second portion of the noise, the processing including: ...".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US PG PUB 2016/0360213).
Regarding claim 1, Lee et al teaches a method of image noise reduction (video pre-processing unit 19 to reduce noise; ¶ [0062]), the method comprising: obtaining image data from at least one image sensor (video or image capture sensor to capture images; Fig 1 and ¶ [0060]); performing a (video encoder 20 includes a transform processing unit 52 to perform a discrete cosine transform; Figs 1 and 8 and ¶ [0129]), quantizing the DCT values (quantization unit 54 quantizes the transform coefficients; Fig 8 and ¶ [0130]), and conducting an inverse DCT and inverse quantization (video decoder 30 includes an inverse quantization unit 76 to de-quantize the quantized transform coefficients followed by an inverse transform processing unit 78 to apply an inverse transform (inverse DCT); Fig 1 and 9 and ¶ [0138]), thereby to produce noise-reduced image data (video encoder 20 produces noise suppression (noise reduction); ¶ [0066]).
Regarding claim 2, Lee et al teaches the method of claim 1, further comprising processing said noise-reduced image data through a video processing pipeline (video encoding and decoding system 10; Figs 1, 8, 9 and ¶ [0023], [0117], [00133]). 
Regarding claim 3, Lee et al teaches the method of claim 2, wherein the video processing pipeline is a high dynamic range pipeline (pre-processing unit 19 receives HDR data 17; Fig 1 and ¶ [0060]).
Regarding claim 4, Lee et al teaches the method of claim 1, further comprising exposing said image data to a low-pass filter (deblocking filter may also be used; Fig 8 and ¶ [0118], [0139]).
Regarding claim 8, Lee et al teaches method of claim 3, further comprising transforming the data from the at least one image sensor from an RGB color space into a YCbCr color space and performing the noise reduction step in the YCbCr color space (video pre-processing unit 19 and post-processing unit 31 may convert RGB to YCbCr and perform processing in YCbCr; ¶ [0033], [0034]).

Claims 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart (US PG PUB 2017/0084006).
(real-time video image enhancement method 100, including noise filtration; Fig 1 and ¶ [0056] - [0058]), the method comprising: receiving data from at least one image sensor (identifying image 102; Fig 1 and ¶ [0057]); applying a noise reduction pipeline to remove noise from the data (enhancing unified frequency transform (UFT) 104; Fig 1-6; ¶ [0058]), wherein the pipeline includes: downsampling at least a portion of the data in order to remove a first portion of the noise (UFT engine 200 deconstructor 202 comprises of downsampler 304 and pre-processor 302 noise filter; Fig 2, 3 and ¶ [0084]), frequency domain processing the data to remove a second portion of the noise (UFT engine 200 deconstructor also processes it into spatial frequency domain for editing; Fig 2 and ¶ [0060], [0061]), the processing including: converting the data into the frequency domain (process image data to spatial frequency domain representation; Fig 4 and ¶ [0060], [0088]), wherein the data are expressed as a combination of distinct frequencies (frequency isolation image 410 is composed of multiple frequencies within the image; Fig 4 and ¶ [0088]), identifying a portion of said distinct frequencies as being associated with a second portion of the noise (upsampled image subtracted from downsampled image; ¶ [0088]), removing the identified portion of said distinct frequencies (generate frequency-based spatial domain representation; ¶ [0088]), converting remaining image data to yield noise-reduced image data (enhanced output image 210; Fig 2 and ¶ [0060]); and providing the data for displaying, broadcasting, or storing as a digital image (enhanced image returned 106 for display, streaming, or storage; Fig 1 and ¶ [0059]).
Regarding claim 13, Stewart teaches the method of claim 10, further comprising exposing at least a portion of said data to a low pass filter (pre-processor 302 noise filter is bilateral, guided, or non-local-means filter; [0084]).
Regarding claim 14, Stewart teaches the method of claim 13, wherein the low-pass filter is inserted into the noise reduction pipeline at any point to filter image data represented in the frequency domain, the low-pass filter configured to remove a third portion of the noise (noise filter is positioned prior to downsampling in pre-processor 302; ¶ [0086]).
Regarding claim 15, Stewart teaches the method of claim 14, wherein the low-pass filter is selected from a plurality of low- pass filters (pre-processor 302 noise filter is bilateral, guided, or non-local-means filter; [0084]) and the selected low-pass filter includes filtering parameters configured to filter noise that is specific to a particular digital image acquisition device and environmental conditions at the time of image acquisition (bilateral filter is chosen for geometric corrections on lens (lens distortion correction), in example; ¶ [0116]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PG PUB 2016/0360213) in view of Cote et al (US 10,038,855).
Regarding claim 5, Lee et al teaches the method of claim 2, wherein the video processing pipeline comprises streaming pixel values from each of a plurality of image sensors in a frame independent manner to produce a high-dynamic range (HDR) image (video encoding and decoding system 10 source device 12 video source image-capture sensors 18 includes streaming data, analyzed at the pixel level for each video frame (picture), leading to output image with a high-dynamic range 17’; Figs 1 and ¶ [0023], [0026], [0036], [0060], [0062], [0069]). 
Lee et al does not teach a kernel operation that identifies saturated pixel values and a merge module to merge the pixel values. 
Cote et al is analogous art pertinent to the problem to be solved in this application including a kernel operation that identifies saturated pixel values and a merge module to merge the pixel values (luma offset component of two images that identifies overexposed pixels and regular exposed image pixel and uses an offset to align and merge to generate composite HDR image; col. 8, ln. 3 – 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al to incorporate the teachings of Cote et al to include a kernel operation that identifies saturated pixel values and a merge module to merge the pixel values to generate high quality images with a high dynamic range and corrective processing of an overexposed image, as recognized by Cote et al (col. 2, ln 22 – 37).
Regarding claim 6, Lee et al teaches the method of claim 5.
Lee et al does not teach wherein each of the sensors includes a Bayer filter.
Cote et al teaches wherein each of the sensors includes a Bayer filter (Bayer filters are superimposed over the camera sensor; col. 15, ln. 15 – 18).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PG PUB 2016/0360213), in view of Cote et al (US 10,038,855) and Stewart (US PG PUB 2017/0084006).
Regarding claim 7, Lee et al teaches the method of claim 5, wherein the pipeline performs the following steps in the recited order: the noise reduction step (video pre-processing unit 19 to reduce noise; ¶ [0062]).
Lee et does not teach synchronize, the kernel operation, and a tone-mapping operation.
Cote et al is analogous art pertinent to the problem to be solved in this application including a kernel operation (luma offset component of two images that identifies overexposed pixels and regular exposed image pixel and uses an offset to align and merge to generate composite HDR image; col. 8, ln. 3 – 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al to incorporate the teachings of Cote et al to include a kernel operation to generate high quality images with a high dynamic range and corrective processing of an overexposed image, as recognized by Cote et al (col. 2, ln 22 – 37).
	Lee et al and Cote et al do not teach synchronize or a tone-mapping operation.
Stewart is analogous art pertinent to the problem to be solved in this application including synchronize (pixels are synchronized in position prior to downsampling; Fig 9 and ¶ [0226] – [0228]) and a tone-mapping operation (operation 104 may include tonemapping; ¶ [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al and Cote et al to incorporate the teachings of Stewart to include synchronize and a tone-mapping operation to minimize halos or gradient reversal and minimize the imaging system latency, as recognized by Stewart (¶ [0015], [0225]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PG PUB 2016/0360213), in view of Cote et al (US 10,038,855) and Kobayashi et al (US PG PUB 2010/0149546).
Regarding claim 9, Lee et al teaches method of claim 5, including the plurality of image sensors (video source image-capture sensors 18; Figs 1 and ¶ [0023], [0026], [0036], [0060], [0062], [0069]). 
Lee et al and Cote et al does not teach the image sensors are each positioned with respect to at least one beamsplitter and a lens of the video camera such that incoming light is split onto the plurality of image sensors so that each image sensor senses an image that is identical but for light level.
Kobayashi et al is analogous art pertinent to the problem to be solved in this application including a plurality of image sensors (CCD camera sensors 22; Fig 1 and [0014], [0046]) are each positioned with respect to at least one beamsplitter (beam splitter 12; Fig 1 and [0045]) and a lens (lens 21; Fig 1 and [0045]) of the video camera (video signal 22; Fig 1 and [0046]) such that incoming light (light source 1; Fig 1 and [0038]) is split onto the plurality of image sensors so that each image sensor senses an image that is identical but for light level (signal processor 23 detects video signal output obtained from image-capturing device 22; Fig 1 and [0045], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al and Cote et al to incorporate the teachings of Kobayashi et al to include that the image sensors are each positioned with respect to at least one beamsplitter and a lens of the video camera such that incoming light is split onto the plurality of image sensors so that each image sensor senses an image that is identical but for light level to provide a practical, simpler and cheaper optical object measurement apparatus, as recognized by Kobayashi et al (¶ [0021]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US PG PUB 2017/0084006) in view of Lee et al (US PG PUB 2016/0360213).
Regarding claim 11, Stewart teaches the method of claim 10. 
Stewart does not teach wherein the data are transformed from a first color space into a second color space.
Lee et al is analogous art pertinent to the problem to be solved in this application including wherein the data are transformed from a first color space into a second color space (video pre-processing unit 19 may receive data 17 in a color representation format and convert to another format; ¶ [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stewart to incorporate the teachings of Lee et al to include wherein the data are transformed from a first color space into a second color space, as conversion may assist to further reduce noise in the chromaticity components in low luminance settings, as recognized by Lee et al (¶ [0062]). 
Regarding claim 12, Lee et al teaches the method of claim 11, wherein the first color space is an RGB color space and the second color space is a YCbCr color space (video pre-processing unit 19 may convert RGB to YCbCr and perform processing in YCbCr; ¶ [0033]).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schwartz et al (US PG PUB 2004/0202376) teaches a reversible DCT for lossy image compression.
Yaguchi (US PG PUB 2018/0054566) teaches an image processing apparatus including a direct cosine transform circuit and quantization and an inverse quantization circuit and inverse direct cosine transform circuit.
Hollander et al (US 2016/0205341) teaches a method for encoding video streamed data generated from a ultra-high resolution camera.
Venkataraman et al (US 9800856) teaches a method for real-time digital camera image enhancement.
Reznik et al (US 2010/0266008) teaches computation of even-sized discrete cosine transforms from a video source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667  

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667